DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 11/19/2021 has been entered. 

Response to Arguments

Applicant's submission filed 11/19/2021 has been fully considered.  Applicant’s amendments to the specification have overcome the objections of record by correcting figure numbers in the brief description of the drawings section of the specification.  Applicant’s amendments to the claims have overcome the 101 rejection of record by deleting claims drawn to a product of nature.  Applicant’s amendments to the claims have overcome the 112(a) rejection of record by limiting the claims to subject matter described in the specification as filed.  Applicant’s amendments to the claims have overcome the 112(d) rejection of record by amending claim 83 to proper dependent form.  Applicant’s amendments to the claims have overcome (1) the 102 rejection over Bryan of record by limiting the claims to specific 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is maintained for the reasons set forth in the office action mailed 06/24/2021 and for the reasons set forth below.
Regarding claim 20, the term "highly" is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as “highly” purified does not have a set definition in the art.  Clarification and/or amendment is required.
Applicant argues that applicant has amended claim 20 to delete the term “highly”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 13, 18, 83, and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (of record; US 2015/0225642 A1; “Bryan”) in view of Hall et al. (2012 ACS Chem. Biol. 7: 1848-1857; “Hall”).
in vitro and in vivo imaging of luciferases (¶ 0061).
Although Bryan teaches a kit comprising coelenterazine, Bryan does not teach an alternative coelenterazine species, e.g., furimazine.
Hall teaches that furimazine is more stable in cell culture media and produces lower autoluminescence than coelenterazine or coelenterazine h (p 1850; and Fig. 1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the furimazine of Hall instead of the coelenterazine in the kit of Bryan.   A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the furimazine would provide the advantages of being more stable in cell culture media and producing lower autoluminescence than coelenterazine, as suggested by Hall.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 - 8, 13 - 20, 83, and 87 - 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 4, 7 - 9, 43, 44, 48 - 50, and 60 of copending Application No. 16/845,802 (“APP’802”) in view of Bryan et al. (of record; US 2015/0225642 A1; “Bryan”).
The claims of APP’802 teach the following:  
1. A composition comprising: a luminogenic substrate; and a target analyte binding agent comprising a target analyte binding element and one of a polypeptide component of a bioluminescent complex, or a peptide component of a bioluminescent complex.  
2. The composition of claim 1, wherein the polypeptide component of the target analyte binding agent comprises: at least 60% sequence identity with SEQ ID NO: 5; at least 60% sequence identity with SEQ ID NO: 9; or at least 60% sequence identity with SEQ ID NO: 12.  
3. The composition of claim 1, wherein the peptide component of the target analyte binding agent comprises: at least 60% sequence identity with SEQ ID NO: 10; at least 60% sequence identity with SEQ ID NO: 11; at least 60% sequence identity with SEQ ID NO: 13; or at least 60% sequence identity with SEQ ID NO: 14.  
4. The composition of claim 1, further comprising a complementary peptide or polypeptide component of the bioluminescent complex; wherein the target analyte binding agent and the complementary peptide or polypeptide component of the bioluminescent complex form a bioluminescent analyte detection complex in the presence of a target analyte.  

8. The composition of claim 1, wherein the polypeptide component of the target analyte binding agent comprises at least 60% sequence identity with SEQ ID NO: 6, and wherein the complementary peptide or polypeptide component of the bioluminescent complex comprises at least 60% sequence identity with SEQ ID NO: 10.  
9.The composition of claim 1, wherein the polypeptide component of the target analyte binding agent comprises at least 60% sequence identity with SEQ ID NO: 6, and wherein the complementary peptide or polypeptide component of the bioluminescent complex comprises at least 60% sequence identity with SEQ ID NO: 14.  
43. The composition of claim 1, wherein a bioluminescent signal produced in the presence of the luminogenic substrate is substantially increased when the target analyte binding agent contacts one or more of the complementary peptide or polypeptide components of the bioluminescent complex, as compared to a bioluminescent signal produced by the target analyte binding agent and the luminogenic substrate alone.  
44. The composition of claim 1, wherein the target analyte is a target antibody.  
48. The composition of claim 1, wherein a target analyte binding element is selected from the group consisting of an antibody, a polyclonal antibody, a monoclonal antibody, a recombinant antibody, an antibody fragment, protein A, an Ig binding domain of protein A, protein G, an Ig binding domain of protein G, protein A/G, an Ig binding domain of protein A/G, protein L, a Ig binding domain of protein L, protein M, an Ig binding domain of protein M, an 4oligonucleotide probe, a peptide nucleic acid, a DARPin, an aptamer, an affimer, a protein domain, and a purified protein.  

50. The composition of claim 1, further comprising a polymer selected from pullulan, trehalose, maltose, cellulose, dextran, hydroxypropyl p-cyclodextrin, a cyclic saccharide polymer, a block copolymer, polystyrene, poly(meth)acrylate, and a combination of any thereof.    
60. The composition of claim 1, wherein the composition further comprises a buffer, a surfactant, a reducing agent, a salt, a radical scavenger, a chelating agent, a protein, or any combination thereof.
	The claims of APP’802 do not teach a particular form of the composition, e.g., a lyophilized powder or cake.
Bryan teaches a kit comprising a dried powder (applicant’s ‘lyophilized powder’) of a composition comprising coelenterazine, a solubilizing polymer, and vitamin C (ascorbic acid) (Example 13).  The kit is useful in life science research including in vitro and in vivo imaging of luciferases (¶ 0061).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the composition of the claims of APP’802 in the form of the kit of Bryan.  A person of ordinary skill in the art would have been motivated to make these modifications because the kit would provide the advantage of allowing the composition of the claims of APP’802 to be useful in life science research including in vitro and in vivo imaging of luciferases.  A person of ordinary skill in the art reasonably would have expected success because a kit comprising coelenterazine was known in the art, as taught by Bryan, so there would have been a reasonable expectation of success of providing a kit comprising the composition of the claims of APP’802, which also includes coelenterazine, coelenterazine-h, coelenterazine-h-h, furimazine, and other coelenterazine analogs or derivatives.  


Conclusion

No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618